Order modified by directing that the defendants sign and countersign a warrant for the payment to the petitioner, as administrator, of a sum which shall be the difference between $18,681.91, with interest thereon calculated at six per cent per annum from March 30, 1925, to date of delivery of said warrant, and the sum of $6,000, with interest thereon calculated at six per cent from September 21, 1927, to the date of delivery of said warrant; and as so modified affirmed, without costs. No opinion. Settle order on notice. Present — Dowling, P. J., Merrell, Finch, McAvoy and Proskauer, JJ.